Title: To George Washington from John Blair, 15 October 1781
From: Blair, John
To: Washington, George


                  
                     Sir,
                     Williamsburg Octr 15th 1781
                  
                  Whatever may be the Determination of your Excellency on the Subject of this Address, I know your Goodness too well to doubt of your Excuse, for my presuming to bespeak a Moment of your Time, however pretious, in listening to a Complaint, prompted by Official Duty; a Complaint which, as Rector of the Governors of William & Mary, I know not how to suppress.
                  The unhappy Vacation, which the Necessities of the War have made much too long, has however been attended with the Advantage of supplying considerable Room for the Purpose of a Hospital; & the French Line are now in Possession of the whole, except the Library, the Apparatus-Room, & the Rooms of Mr Bellini, Professor of Modern Languages, & the only Professor who remains in College; all this, is as great a Supply of Conveniences, as could reasonably be required from one Place—But Mr Bellini has just been with me to inform, that the Commissary has demanded of him the Keys of an out-building called the Granary & other Houses near it in which is a Variety of useful Articles, which can be removed nowhere else, & which must be lost to the College, if this Measure be persisted in; as it will be, unless your Excellency, judging it may without Prejudice to the Army be dispensed with, should think proper to controle the Commissary’s Intentions—I inclose Mr Bellini’s List of the Articles contained in those Houses; & congratulating You sincerely on the Progress of the Siege, & ardently hoping, that a few Days more will see You Master of York, & of Lord Cornwallis with his Army, I beg Leave to assure You that I am, with great Veneration, Your Excellency’s most respectful and obedient Servant
                  
                     John Blair
                  
                Enclosure
                                    
                     
                         c.15 October 1781
                     
                     A List of the different Articles contained in the Granary & other houses adjacent to the College of William & Mary.
                     20 Barrils of cornSeveral Large Chests with articles for husbandry.good many chests of glasses for windowsPlanks, Ladders, & different Articles for thereparations of the principal Buildings.a good quantity of Seeds for the Garden—the Pumps; &a good deal of hay, besides a great quantity ofarticles too minute to describe, but of the greatestimportance and necessity for the College.
                  
               